Pee. Cueiam,
This case appears to have been tried substantially on the lines indicated by this court when it was here last year: McKeesport v. Soles, 165 Pa. 628. We find nothing in the record that would justify us in sustaining either of the specifications of error; nor do we think they involve any question that requires discussion. As was well said by the learned trial judge, in his charge, “ It is very difficult to give a clear and satisfactory definition of what is to be considered rural property in contradistinction from city property, so as to exempt from liability to assessment for street improvements.” This is followed by about a page of instructions which, in view of the evidence before the jury, are as correct and pertinent as could have been given in this ease. Generally speaking, the inquiry as to what is rural and what is urban property, within the meaning of the law, is one to which no hard and fast rule can be safely applied.___It necessarily depends largely on the special circumstances of each case. There appears to be nothing in the-record that requires special noiiceT"
V~The assignments of error are all dismissed, and the judgment is affirmed.